Case 7:19-cr-00075 Document1 Filed on 12/28/18 in TXSD Page 1 of 2
AO 91 (Rev. 11/11) Criminal Complaint Using Unies Sisk

FILED :
UNITED STATES DISTRICT COURT DEC 28 2018

 
 

 

 

 

for the .
Southern District of Texas . Clark of fox 4
United States of America )
* (9 8 ~ M
Juan Carlos DEL ANGEL-Zamora YOB: 1987 )  CaseNo. M~ 18 - 2
Citizenship: Mexico
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 26, 2018 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC § 922 (g)(5)(A) Unlawful to possess a firearm that had previously traveled in and affected

interstate commerce while being an alien who is illegally or unlawfully present
within the United States; To Wit; Taurus, Model PT111 Pro 9mm caliber
firearm, SN: TZC92342 loaded with one (1) twelve (12) round capacity
Taurus PT111 Pro 9mm magazine and seventy-seven (77) rounds of 9mm
caliber ammunition and a Taurus, .38 special firearm, SN: IP972180 and
thirty-three (33) rounds of .38 caliber ammunition

This criminal complaint is based on these facts:

See Attachment "A"

a Continued on the attached sheet.

ft pyreced oy SD Td A. Lindenn rl
[ Compt eee 5 signature
OS 2 afsfy bats es tn

Sworn to before me and signed in my presence.
Date: 2 [ZY / / o , eb —

RKbouker ige’s signature _

 

 

City and state: McAllen, Texas — Cott Liu Le U.S. Magistrate Judge
/ Printed name and title
Case 7:19-cr-00075 Document1 Filed on 12/28/18 in TXSD Page 2 of 2

Attachment “A”

On November 26, 2018, Juan Carlos DEL ANGEL-Zamora, YOB: 1987, was arrested by the Hidalgo
- County Sheriff’s Office (HCSO) after a traffic stop was conducted on his vehicle in Mission, Texas. A
search of DEL ANGEL-Zamora’s vehicle resulted in the discovery and seizure of two (2) firearms,
ammunition, body armor, methamphetamine, cocaine. and marijuana.

On November 27, 2018 DEL ANGEL-Zamora was interviewed by HCSO Investigators. In a post
Miranda statement, DEL ANGEL-Zamora admitted to being in possession of a Taurus, Model PT111 Pro
9mm caliber firearm, SN: TZC92342 loaded with one (1) twelve (12) round capacity Taurus PT111 Pro
9mm magazine and seventy-seven (77) rounds of 9mm caliber ammunition. DEL ANGEL-Zamora also
admitted to being in possession of a Taurus, .38 special firearm, SN: IP972180 and thirty-three (33) —
rounds of .38 caliber ammunition as well as the body armor and narcotics which were found during the
traffic stop. During the interview, DEL ANGEL-Zamora made statements that he was unlawfully present
in the United States and knew that he was prohibited from possessing a firearm.

Database queries conducted by Homeland Security Investigations (HSI) confirmed that DEL ANGEL-
Zamora is a citizen and national of Mexico who lacks immigration documents allowing him to remain or
reside in the United States. Due to DEL ANGEL-Zamora’s lack of non-immigrant status in the United
States, HSI determined that DEL ANGEL-Zamora is prohibited from possessing firearms and
ammunition, in violation of Title 18 United States Code 922(g)(5)(A).

An ATF Special Agent firearm nexus expert examined the firearms and ammunition and determined that
the firearms and ammunition were manufactured outside of the state of Texas and therefore traveled in
and affected interstate commerce.
